Opinion issued April 4, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01240-CV
____________

METRO NETWORKS COMMUNICATIONS, LIMITED PARTNERSHIP, 
Appellant

V.

ILLINOIS VEHICLE INSURANCE AGENCY, INC., INDIVIDUALLY AND
D/B/A A-FORDABLE INSURANCE,  Appellee



On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2001-05007



O P I N I O N
 Appellant has filed a motion to dismiss its appeal.  Accordingly, the motion is
granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Jennings.
Do not publish. Tex. R. App. P. 47.